Citation Nr: 0530759	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-47 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a pulmonary 
disorder.

2.	Entitlement to service connection for sinus bradycardia.

3.	Entitlement to an increased initial rating for right 
knee arthritis, evaluated as 10 percent disabling for 
the period from June 1, 1995 to May 15, 2003, and as 30 
percent disabling for the period from May 16, 2003.

4.	Entitlement to an initial rating in excess of 10 percent 
for bursitis of the right elbow.

5.	Entitlement to an initial rating in excess of 10 percent 
for post-operative endochondroma with resection of the 
7th, 8th, and 9th ribs, chest tightness and anesthesia of 
the left chest wall.

6.	Entitlement to an initial compensable rating for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
May 1995 and had two months of prior unverified active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  In August 2003, the RO awarded a 
30 percent evaluation for the veteran's right knee 
disability, effective July 1, 2003, after knee surgery that 
provided the basis for his entitlement to a temporary total 
evaluation until June 30, 2003.  A 30 percent evaluation was 
warranted thereafter.  The period of the assignment of the 
temporary total rating is not at issue in this appeal.

In a September 2005 letter to the Board, the veteran 
addressed the matter of his "appeal about the legal status 
of the date" his wife was considered his dependent.  In 
support of his claim, he enclosed a copy of a May 11, 2005 
letter from the RO that addressed the validity of his common 
law marriage.  The RO said the letter was "not a decision on 
an earlier effective [date? claim?] on additional 
compensation benefits for a spouse" and "[t]hat issue is on 
appeal" and would be addressed in a future letter.  However, 
the Board notes that the question of an earlier effective 
date for the award of compensation benefits for a spouse has 
not been certified for appellate consideration and is not 
among the issues prepared for Board consideration at this 
time.  It is unclear whether a separate folder may exist at 
the RO.  This matter is referred to the RO for any action 
deemed appropriate.

Moreover, in an October 2005 written statement, the veteran's 
accredited representative raised a claim for entitlement to 
separate 10 percent disability evaluations for the veteran's 
service-connected tinnitus.  This issue is currently subject 
to a stay by the Secretary of the VA pending litigation.  The 
representative also appeared to raise a claim as to whether 
there was clear and unmistakable error (CUE) in an August 5, 
2003 rating decision that failed to consider the bilateral 
factor in awarding an increased rating for the veteran's 
service-connected right knee disability.  That matter is also 
referred to the RO for appropriate development and 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 
& Supp. 2005). VA has published regulations implementing many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  
The requisite notice has not been provided in this case.

First, a July 2003 letter from the Social Security 
Administration (SSA) indicates that the veteran was awarded 
disability benefits effective from January 2002.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. Accordingly, the veteran's SSA records should be 
obtained in connection with his service connection and 
increased rating claims.

Second, the Board notes that the veteran has been repeatedly 
examined by VA since filing his initial claim for benefits in 
June 1995.  He was last examined by VA in conjunction with 
his claim for increased ratings for his right knee and elbow, 
chest/rib, and bilateral hearing disabilities in July 2003.  
However, the Board concludes, in the interest of due process 
and fairness, and in view of the Social Security grant, that 
prior to appellate consideration of the veteran's claims, he 
should be afforded new VA examinations to more accurately 
assess the current severity of his service-connected right 
knee and elbow, chest/rib, and bilateral hearing 
disabilities.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans of Veterans 
Affairs, 327 F.3d 1337 (Fed. Cir.2003).  Furthermore, the 
record reflects that the VARO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 regarding 
the veteran's claims for service connection and increased 
ratings.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi and Charles v. Principi, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In view of the foregoing,  this case be REMANDED for the 
following actions:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2005), and any other applicable legal 
precedent.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

2.	The RO should obtain all VA medical records 
regarding the veteran's treatment for the 
period from July 2003, and any non-VA medical 
records for that time period identified by the 
veteran.

3.	The RO should contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the veteran's claim for 
SSA disability benefits awarded in July 2003 
(and any subsequent disability determination 
evaluations).  All records obtained should be 
associated with the claims file.

4.	The veteran should be afforded appropriate VA 
examinations, to ascertain orthopedic, 
respiratory, dermatology (scars), and 
audiometric/otolaryngeal, findings, and to 
evaluate the current severity of his 
disabilities at issue.  All necessary tests 
and studies, to include X-rays and range of 
motion studies in degrees, should be 
conducted, and all clinical manifestations of 
the service- connected disabilities should be 
reported in detail

a.	During the examination for 
orthopedic findings: (1) in 
reporting range of motion of the 
right knee and right elbow, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  (2) The extent 
of any knee instability or 
subluxation should be noted.  The 
physician is particularly requested 
to comment on whether the veteran's 
service-connected right knee or 
elbow requires use of a metal brace 
and, if so, under what conditions it 
should be worn.  (3) The extent of 
any incoordination, weakened 
movement, and/or excess fatigability 
on use should be described.  (4) The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain for both the right knee and 
elbow disabilities.  (5) The 
functional impairment due to pain 
should be identified for the right 
knee and elbow.  (6) The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  

b.	The examiner for respiratory 
findings is requested to describe 
the current severity and all 
manifestations of the veteran's 
service-connected post-operative 
enchondroma with resection to the 
left 7th, 8th, and 9th ribs, chest 
tightness and anesthesia of the left 
chest wall.

c.	The examiner for audiological 
findings should assess the current 
severity of the veteran's service-
connected bilateral hearing loss, as 
manifested by current pertinent 
findings.

d.	The examiner for dermatological 
findings is requested to assess the 
current severity of any scar(s) 
associated with the veteran's 
service-connected right knee and 
post-operative enchondroma with 
resection to the left 7th, 8th, and 
9th ribs, chest tightness and 
anesthesia of the left chest wall.  
(1) The examiner should indicate 
whether such scars are superficial, 
unstable, poorly nourished, with 
repeated ulceration, painful on 
objective demonstration, and/or 
cause limitation of motion. (2) The 
examiner should also indicate which, 
if any, of the following 8 
characteristics of disfigurement are 
present: Scar 5 or more inches (13 
or more centimeters (cm.)) in 
length.  Scar at least one- quarter 
inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or 
depressed on palpation.  Scar 
adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six 
square inches (39 sq. cm.).  
Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.).  Skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.). (4) The 
size and nature of any pertinent 
scars should be described together 
with the extent of any 
disfigurement, and the percentage of 
the veteran's body affected by the 
disability (ies).

A rationale should be provided 
for all opinions expressed.  
The claims folder should be 
made available to the 
examiner(s) prior to the 
examination(s), and the 
examination report(s) should 
indicate whether the veteran's 
medical records were reviewed  

5.  Thereafter, the RO should readjudicate the 
veteran's claims at issue.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the prior SSOC's.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

	
_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


